Case 1:20-cv-02391-KAM-VMS Document 2 Filed 05/29/20 Page 1 of 2 PageID #: 282



Michael A. Sirignano, Esq.
Barry I. Levy, Esq.
Sean Gorton, Esq.
RIVKIN RADLER LLP
926 RXR Plaza
Uniondale, New York 11556
(516) 357-3000

Counsel for Plaintiffs Government Employees Insurance Co.,
GEICO Indemnity Co., GEICO General Insurance Company
and GEICO Casualty Co.

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
GOVERNMENT EMPLOYEES INSURANCE
COMPANY, GEICO INDEMNITY COMPANY, GEICO
GENERAL INSURANCE COMPANY, and GEICO                                        Docket No.:_______ (    )
CASUALTY COMPANY,

                                   Plaintiffs,
                                                                            Rule 7.1 Disclosure
                 -against-                                                  Statement

ADVANCED COMPREHENSIVE LABORATORY, LLC
d/b/a TOPLAB, MARK GLADSTEIN, M.D., VICTORIA
FRENKEL, and JOHN DOE DEFENDANTS “1”-“10”

                                    Defendants.
------------------------------------------------------------------------X

                        STATEMENT PURSUANT TO FED. R. CIV. P. 7.1

        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned counsel for

Plaintiffs, Government Employees Insurance Company, GEICO Indemnity Company, GEICO

General Insurance Company, and GEICO Casualty Company hereby certifies as follows:

Government Employees Insurance Company, GEICO Indemnity Company, GEICO General

Insurance Company, and GEICO Casualty Company (non-governmental corporate parties) are

wholly owned subsidiaries of GEICO Corporation which is an indirectly wholly owned

subsidiary of Berkshire Hathaway, Inc.
Case 1:20-cv-02391-KAM-VMS Document 2 Filed 05/29/20 Page 2 of 2 PageID #: 283



Dated: May 29, 2020
                                          RIVKIN RADLER LLP

                                          By:    /s/ Michael A. Sirignano, Esq.
                                                 Michael A. Sirignano
                                                 Barry I. Levy
                                                 Sean Gorton
                                          926 RXR Plaza
                                          Uniondale, New York 11556
                                          (516) 357-3000

                                    Counsel for Plaintiffs, Government Employees
                                    Insurance Company, GEICO Indemnity Company,
                                    GEICO General Insurance Company and GEICO
                                    Casualty Company
